Citation Nr: 0920815	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  02-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to May 
1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
granted service connection for a right knee disability and 
assigned a noncompensable rating, effective October 3, 2000.

In October 2002, a Deputy Vice-Chairman of the Board granted 
a motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).  The claim remains in AOD status.

In July 2003, the Board remanded the claim for a higher 
initial rating.  In July 2004, the Huntington, West Virginia 
RO, to which the claims file had been temporarily 
transferred, increased the initial rating to 10 percent, also 
effective October 3, 2000.  A Veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, this matter remains on 
appeal to the Board.

During the course of this appeal the Veteran raised issues of 
entitlement to service connection for several disabilities 
and to a total rating for compensation purposes based on 
individual unemployability.  The AMC has deferred 
consideration of these issues pending a decision in this 
appeal.

This matter was twice more remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C.  The 
requested development has been completed, and the appeal has 
been returned to the Board.



FINDING OF FACT

Since October 3, 2000, the Veteran's right knee disability 
has been manifested by evidence of arthritis and greater than 
normal flexion; but has not caused compensable limitation of 
motion, any limitation of extension, subluxation or 
instability, dislocated semilunar cartilage with locking, 
pain, and effusion into the joint, or impairment of the tibia 
and fibula.



CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
a right knee disability  have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.21, 4.27, 4.30, 4.40, 4.45, 4.71a, Diagnostic Codes 
5099-5010-5257 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

As noted above, the claim for a higher initial rating for the 
Veteran's right knee disability arises from the Veteran's 
disagreement with the initial rating assigned after the grant 
of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error or 
allegation of prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, all of the identified post-service VA treatment 
records, and the records of the Social Security 
Administration's disability determination.  In addition, the 
Veteran was afforded a VA examination as to his right knee, 
and a VA physician was subsequently asked to opine as to the 
severity of the Veteran's right knee disability in light of 
this examination report and various VA treatment records.

While the VA examination was initially conducted in 2001, 
subsequent treatment records have shown no change in the 
disability since that examination and the Veteran has not 
reported an increase in the disability since the examination.  
The mere passage of time does not require a new examination.  
Rather, there must be evidence of a change in the severity of 
the disability.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007).  Because there is no evidence of a change in the 
disability, a new examination is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an initial rating higher than 10 
percent for a right knee disability is thus ready to be 
considered on the merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was initially granted service connection for his 
right knee disability with a noncompensable rating under DCs 
5010-5257.  Hyphenated diagnostic codes are used when a 
rating under one code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27.  DC 5010 is applicable to 
traumatic arthritis.  DC 5010 provides that traumatic 
arthritis is rated as degenerative arthritis under DC 5003, 
which in turn indicates that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by objectively confirmed limitation of motion 
objectively confirmed.  In the absence of limitation of 
motion, X-ray involvement of multiple major or minor joints 
warrants a 10 percent rating and a 20 percent rating with 
occasional incapacitating exacerbations.

In this case, the appropriate limitation of motion codes for 
the Veteran's right knee disability are DCs 5260 and 5261, 
which provide for various ratings based limitation of flexion 
and extension of the knee.  However, given that on the 
October 2001 VA examination, the range of motion of the 
Veteran's right knee was 0 degrees extension to 150 flexion, 
which is even greater than normal, see 38 C.F.R. § 4.71a, 
Plate II, the RO rated the Veteran under DC 5010-5257.  DC 
5257 is applicable to "other impairment" of the knee.  
Under DC 5257, slight, moderate, and severe recurrent 
subluxation or lateral instability of the knee warrant 10, 
20, and 30 degree ratings, respectively.  As there was not 
even slight subluxation of lateral instability on the October 
2001 VA examination, a noncompensable rating was assigned.  
See 38 C.F.R. § 4.31 (noncompensable rating is warranted 
where the rating schedule does not provide such an rating and 
the requirement for a compensable rating are not met).

However, in a contemporaneous July 2004 rating decision and 
supplemental statement of the case (SSOC), the RO assigned a 
10 percent rating based on complaints of chronic pain under 
DCs 5099-5010.  See 38 C.F.R. § 4.45(b) (providing that more 
motion than normal is a factor to consider in evaluating 
disability).  This hyphenated diagnostic code including the 
"99" series, appears to reflect that the RO did not feel 
that the Veteran's symptoms precisely fit the criteria of DC 
5003 or DCs 5256 through 5263, applicable to the knee and 
leg.  See 38 C.F.R. § 4.27.  Regardless of the precise basis 
of the RO's 10 percent rating, the Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  For the following reasons, the Board finds that the 
Veteran is not entitled to a rating higher than 10 percent 
since October 3, 200 under any potentially applicable 
diagnostic code.

A rating higher than 10 percent based on limitation of motion 
requires at least flexion limited to or approximating 30 
degrees under DC 5260 or extension limited to or 
approximating 15 degrees under DC 5261.  However, there is no 
evidence of any such limitation during the appeal period.  

For example, the November 1999 VA pension examination 
indicated that range of motion of the right knee was 0 to 150 
degrees, a November 2003 VA orthopedic note indicated that 
range of motion was 0 to 140 degrees, an April 2004 VA 
orthopedic note indicated that range of motion of the right 
knee was unchanged, and a January 2005 VA treatment note 
indicated that range of movement of the right knee was good 
without describing specific range of motion figures.  

These range of motion figures and findings reflect that the 
Veteran did not have the limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees warranting a higher, 
20 percent rating under either DC 5260 or DC 5261.  This 
evidence also reflects that there was no ankylosis warranting 
a higher rating under DC 5256.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

In this case, however, there was no weakness, fatigue, or 
lack of endurance on the October 2001 VA examination and the 
April 2004 VA orthopedic note indicated that there were no 
pain displays during range of motion testing.  There have 
been no reports of flare-ups.  Thus, the evidence does not 
provide a basis for a rating higher than 10 percent under 
DeLuca.

In addition, there is no basis for a rating higher than 10 
percent under DC 5257, because there has been no moderate 
recurrent subluxation or lateral instability of the right 
knee.  For example, on the October 2001 VA examination, no 
instability was noted on examination and the Drawer test, 
which evaluates the anterior cruciate ligament, was within 
normal limits.   Moreover, the November 2003 VA orthopedic 
note specifically indicated that there was no instability of 
the right knee, and there was no indication of right knee 
instability in any of the other VA treatment records.  Thus, 
given that the medical evidence reflects that there is no 
moderate recurrent subluxation or instability, the Veteran is 
not entitled to a rating higher than 10 percent under DC 
5257.

DC 5258 provides for a single, 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  The evidence 
as to whether the Veteran has dislocated semilunar cartilage 
in ambiguous.  While the McMurray's test, which tests for 
tears in the meniscus, was within normal limits on the 
October 2001 VA examination, the November 2003 VA orthopedic 
note indicated that McMurray's test was positive and 
diagnosed a possible meniscal tear.  The October 2001 VA 
examiner diagnosed the Veteran with mild osteoarhropathy and 
patellar chondromalacia, the latter suggesting involvement of 
the meniscus.  

In addition, while a November 2003 X-ray of the right knee 
was normal, an April 2004 right knee MRI, there was mild 
cartilage thinning of the medial and femoral condyle, but no 
full thickness tears were identified.  A VA physician was 
twice asked to opine as to the meaning of the MRI findings.  
In January 2006, he indicated that the MRI was consistent 
with the November 2003 VA treatment note and the April 2004 
MRI.  When asked for further clarification, the VA physician 
in September 2006 did not definitively state whether there 
was a meniscal tear or dislocated semilunar cartilage.

However, even if there were dislocated semilunar cartilage, a 
20 percent rating would not be warranted.  Although the 
Veteran complained of locking and pain, there is no evidence 
of effusion of any kind, let alone into the joint.  For 
example, the November 2003 VA orthopedic note indicated that 
there was no effusion, and the April 2004 right knee MRI was 
negative for significant effusion.  Thus, as effusion is a 
necessary element of a 20 percent rating under DC 5258, such 
a rating is not warranted din any event for the Veteran's 
right knee.

Finally in this regard, there is no basis for an initial 
rating higher than 10 percent under DC 5258, because the 
November 2003 X-rays and April 2004 MRI did not show 
impairment of the tibia and fibula.

In reaching the above conclusions, the Board has taken 
account of the Veteran's written statements and his 
physicians that he has experienced pain, instability, 
swelling, popping, buckling, and giving out of the right 
knee.  While he is certainly competent to report objective 
manifestations of his right knee problems, the Veteran's 
testimony must be weighed against the objective evidence.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The objective evidence, described above, either 
reflects that the Veteran's right knee disability does not 
cause these symptoms, or that they are not so severe as to 
warrant a higher rating under any potentially applicable 
diagnostic code or pursuant to DeLuca.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's right knee disability are fully contemplated by the 
detailed rating criteria.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required.  The Board notes that the Veteran 
indicated tin his October 2003 statement that he could not 
work due to his health problems, but the Veteran did not 
state, and the evidence does not otherwise indicate, that his 
right knee disability, by itself, causes marked interference 
with employment.  Nor is there any indication that the 
Veteran has frequently hospitalized for this disability or 
that the Veteran's symptoms have otherwise rendered 
impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular evaluation for the Veteran's right knee 
disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the claim for an initial rating 
higher than 10 percent for the Veteran's right knee 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against any higher rating, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

Entitlement to an initial rating higher than 10 percent for a 
right knee disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


